Title: To George Washington from H. Duplessis, 17 October 1789
From: Duplessis, H.
To: Washington, George


          
            Honored Sir
            New Haven [Conn.] 17th October 1789.
          
          Altho it is the Highest of Presumption in Such unworthy object as me to dare to approach your excellency; yet that universal benevolence and Hospitality, which is the Characteristick of your Excellency has made me take the Liberty of troubling your excellency with my present distressed Situation. I have had the Honour of being during Sept. [7] years Professor of the french Language in the College of Maryland which bear your Illustrious name, where I discharged faithfully my Duty as will appear to your Excellency by the Letter, which I have taken the Liberty to inclose, from Dr Wm Smith to Dr Griffith. I was also honoured by General Smallwood with a letter for your excellency, which was handed to you, Honored Sir, by Dr Craig of Alexandria, being prevented by Sickness to wait personnally on your excellency. having fail’d in my expectation of being employed at Alexandria, I went to frederiskburg, where I Spent last winter, having gain’d the esteem and Approbation of the Gentlemen of that Town, as the numerous Testimonies which I have by me Testifys, and have for the Satisfaction of your excellency, 

taken the Liberty of inclosing a Letter from Gen: Weedon to me written few days before I left that place—Since that Time, please your excellency, I have been the Sport of Adverse fortune, in So much that I have been obliged to dispose of my cloaths for Substenance, & that I am at this moment in custody for the Sum of three pounds lawful money, without any means Whatever of being released, and to continue my Journey to Boston, where I have friends that would better my situation—thus have I Taken the Liberty to intrude on your excellency with a Short detail of my distresses, in full Hopes that your excellency will not think me absolutely unworthy of its Notice, and will charitably take my distressed Situation into your consideration, and will gladden my Heart by being relieved from confinement, and able to pursue my Journey—Accept, Honoured Sir, the wishes and Sincere Prayers which I Shall continue to offer to God for the perservation of your excellency’s Life. I have the Honour to be with all possible Respect Your excellency most humble & most obliged Servant
          
            H. Duplessis
          
          
            P.S. the Bearer is the officer who has me in custody.
          
        